Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 1 of 31 PageID: 1163




                   EXHIBIT
                      2
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 2 of 31 PageID: 1164
                                 Governor Signs Ghost Gun Bill                      1

    1                IN THE UNITED STATES DISTRICT COURT
    2                 FOR THE WESTERN DISTRICT OF TEXAS
    3                              AUSTIN DIVISION
    4

    5    DEFENSE DISTRIBUTED and                )     Case No. 1:18-CV-637-RO
    6    SECOND AMENDMENT                       )
    7    FOUNDATION, INC.,                      )
    8           Plaintiffs,                     )
    9    v.                                     )
   10    GURBIR GREWAL, in his                  )
   11    Official capacity as                   )
   12    New Jersey Attorney                    )
   13    General; MICHAEL FEUER,                )
   14    in his official capacity )
   15    as Los Angeles City                    )
   16    Attorney; ANDREW CUOMO,                )
   17    in his official capacity )
   18    as New York Governor;                  )
   19    MATTHEW DENN, in his                   )
   20    official capacity as                   )
   21    Attorney General of the                )
   22    State of Delaware; JOSH                )
   23    SHAPIRO, in his official )
   24    capacity as Attorney                   )
   25    General of Pennsylvania; )

                                           Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 3 of 31 PageID: 1165
                                 Governor Signs Ghost Gun Bill                      2

    1    and THOMAS WOLF, in his                )
    2    official capacity as                   )
    3    Pennsylvania Governor,                 )
    4           Defendants.                     )
    5

    6

    7      * * * * * * * * * * * * * * * * * * * * * * * * *
    8                     AUDIOTAPE TRANSCRIPTION OF
    9                    GOVERNOR SIGNS GHOST GUN BILL
   10        https://www.youtube.com/watch?v=lJiQ6iFH5x4
   11        * * * * * * * * * * * * * * * * * * * * * * * *
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25                  TRANSCRIBED BY Donnette Cowgill
                                           Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 4 of 31 PageID: 1166
                                 Governor Signs Ghost Gun Bill                      3

    1                          P R O C E E D I N G S
    2                          MR. RESIK:            Good afternoon, everyone.
    3    My name is John Resik (phonetic) and I'm a freshman,
    4    studying at Princeton University.                         I grew up in
    5    Jersey City where, unfortunately, gun violence
    6    seemed to surround our community every single day,
    7    taking needless lives and cutting short the
    8    potential of so many.               I have family that still
    9    lives in Jersey City and while it continues to get
   10    better and better, there's still needless gun
   11    violence on the streets.
   12                  Last month, news broke that 11 people had
   13    been killed at a Pittsburgh synagogue but closer to
   14    home that same weekend, Jersey City teen, Jade
   15    Saunders (phonetic) was shot and killed in front of
   16    her friends.        This type of violence cannot continue.
   17    It is through the sustained efforts of our leaders
   18    that we can work toward a safer future where no
   19    person has to worry about having their life cut
   20    short for fear of a gun.
   21                  Thanks to some of the strictest gun safety
   22    laws in the nation, New Jersey has one of the lowest
   23    gun death rates in the country.                         Since taking
   24    office, Governor Murphy has done a phenomenal job in
   25    enacting legislation to protect the citizens of New
                                           Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 5 of 31 PageID: 1167
                                 Governor Signs Ghost Gun Bill                         4

    1    Jersey.      Rather than a reaction-based approach to
    2    gun safety, Governor Murphy has proactively signed
    3    important laws that take commonsense steps to make
    4    us safer.       He has mandated background checks, helped
    5    put a system in place to keep guns out of the hands
    6    of people who should not have them, and vowed to do
    7    so much more.         Today, we take another stop toward a
    8    better New Jersey as the governor prepares to sign
    9    legislation that will outlaw ghost guns in this
   10    state.
   11                  No weapon should ever be untraceable and
   12    after today, our communities will not have to worry
   13    about these firearms.               Thank you to Governor Murphy,
   14    to Attorney General Gurbir Grewal, and all the
   15    legislators who came and worked together to make
   16    this a reality for the citizens of New Jersey.                        It
   17    is because of your continued efforts that the people
   18    of New Jersey and the children of our state will
   19    live and grow in a safer community.
   20                  Now it is my honor to introduce Governor
   21    Phil Murphy.
   22                          GOVERNOR MURPHY:                  Thank you, John.
   23    Man, I'm a big John fan.                 Thank you, John Resik, for
   24    that -- for your introduction, for your efforts in
   25    our fight against gun violence.                         Your generation has
                                           Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 6 of 31 PageID: 1168
                                 Governor Signs Ghost Gun Bill                        5

    1    already shown so much courage and resolve and I urge
    2    you to keep at it.            And your brother, Peter, I think
    3    lives in Squirrel Hill, right?
    4                          MR. RESIK:            Yeah, he does.
    5                          GOVERNOR MURPHY:                  In Pittsburgh, and
    6    I read your piece about that.
    7                  Before we jump into a -- the topic of the
    8    day, which was scheduled before what happened
    9    overnight -- but last night, we were given another
   10    reminder as to why we need you, John, and your peers
   11    to never give up.           In Thousand Oaks, California,
   12    another mass shooting.               This time at a club hosting
   13    a college theme night.               Eleven people who went out
   14    just to be with their friends are now dead.                        A
   15    heroic Ventura County Sheriff's Sergeant responding
   16    to the scene, Ron Helus, was also murdered.
   17                  Attorney General Grewal and I were both at
   18    the Blue Mass at the cathedral in Newark this
   19    morning for fallen officers, which reminds us of the
   20    indelible impact that gun violence has on all of us
   21    but also it's had on the lives of our law
   22    enforcement brothers, sisters, and families.
   23                  Another 12 Americans whose lives have been
   24    cut short by senseless gun violence.                        At what point
   25    do we finally wake up to the reality that we remain
                                           Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 7 of 31 PageID: 1169
                                  Governor Signs Ghost Gun Bill                     6

   1   the only advanced society that tolerates such horror
   2   on such a regular basis? At what point do we wake
   3   up to the reality that we're the only advanced
   4   nation so awash in easy-to-access guns? When do we
   5   finally put two and two together? We dedicate today
   6   and all of our efforts going forward to the simple
   7   and commonsense premise that mass murder is not the
   8   price we have to pay for the Second Amendment?
   9         Peter and John and his generation have
  10   already done more in the last year to move this
  11   conversation forward than my generation, our
  12   generation, has done in decades. We need to listen.
  13   We need to act. And today we're doing just that.
  14         It is an honor to stand up here with the
  15   Attorney General, Gurbir Grewal -- honored to be
  16   with you, General -- and dear friend, Senator Joe
  17   Cryan, and importantly, not just Senator Joe Cryan,
  18   a dear friend, former Sheriff Joe Cryan from Union
  19   County. Also honored in the front row, in Seat 1A,
  20   to be joined by Mercer County Executive Brian
  21   Hughes; Senior Advisor to my office, and dear
  22   friend, on gun safety matters, Bill Castner; and the
  23   rock in legislative 15th representatives, Senator
  24   Shirley Turner, Assemblywoman Verlina Renolds-
  25   Jackson and Assemblyman Anthony Verelli. It's an
                                            Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 8 of 31 PageID: 1170
                                     Governor Signs Ghost Gun Bill                  7

   1   honor to be with you and, as usual, with the panoply
   2   and colors of t-shirts with us today, more red than
   3   blue, by the way. The Brady folks are in the house
   4   but the moms are here in the house in a big way.
   5   But it's great to have you all here.
   6         We're here for an important purpose.
   7   We're here to close a dangerous loophole in our gun
   8   laws and to expressly outlaw so-called ghost guns
   9   here in New Jersey. We are ensuring that anyone
  10   caught possessing a homemade or a 3D printed
  11   firearm, meaning guns manufactured specifically to
  12   be untraceable by law enforcement, will be
  13   prosecuted to the fullest extent of the law and face
  14   up to five years in prison.
  15         The Attorney General has been a national
  16   leader in this fight. Last June he issued a cease
  17   and desist letter to the companies that deal in
  18   ghost guns, saying explicitly that New Jersey is off
  19   limits to them. He joined like-minded attorneys
  20   general in successfully stopping in federal court
  21   the release of blueprints that would've allowed
  22   anyone with a computer and access to a 3D printer
  23   the ability to build their own, untraceable firearm.
  24   This law that we're going to sign today further
  25   backs up his efforts, and I thank him for all that
                                               Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 9 of 31 PageID: 1171
                                  Governor Signs Ghost Gun Bill                     8

   1   he has done. Thank you, Gurbir.
   2         I thank Senator Cryan for his leadership,
   3   generally, and specifically for sponsoring this bill
   4   along with Senator Nick Scutari, Assemblyman Paul
   5   Moriarty -- and I was back and forth with Paul many
   6   times this morning, talking about last night in
   7   Thousand Oaks and the importance of what we're doing
   8   today -- Assemblyman Gary Schaer, and Assemblywoman
   9   Annette Quijano, was well as the overwhelming
  10   majority in the legislature who passed this bill --
  11   and I might add by tremendous bipartisan margins.
  12         These votes show that, unlike in
  13   Washington, we could -- we can work across the aisle
  14   to pass commonsense gun safety laws. The NRA, to
  15   the surprise of absolutely no one, has mocked the
  16   effort to outlaw ghost guns. Well, let them explain
  17   why they would protect criminals who attempt to get
  18   around our laws by buying ghost gun kits and
  19   building untraceable guns. I can't wait to hear
  20   their excuses as to why. Somehow, by some extreme
  21   stretch of poorly conceived logic, untraceable and
  22   undetectable ghost guns are a good thing that need
  23   to be protected, not made illegal. I just don't get
  24   it.
  25         Already this year, we have taken action to
                                            Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 10 of 31 PageID: 1172
                                    Governor Signs Ghost Gun Bill                    9

   1    ensure that our gun laws have the strength they need
   2    to make our communities and families safer. Signing
   3    the first package of bills on June 13 ranks as one
   4    of the most fulfilling days of my administration.
   5    But we continue to do more because we must. The
   6    attorney general has taken the unprecedented step of
   7    naming and shaming the sources of crime guns that
   8    flow into New Jersey from states with lax laws.
   9          I have said it before, I will say it
   10   again: plus or minus 80 percent of the crimes
   11   committed -- gun crimes committed in this state are
   12   committed with guns that illegally came into New
   13   Jersey from outside of New Jersey, which means we
   14   can't do this just by our self, although we have to
   15   continue to do that; therefore, we've joined with
   16   our fellow states in partnership to undertake
   17   important gun safety research that Congress
   18   stubbornly forbids.
   19         Last week, I stood with the attorney
   20   general and Assembly Majority Leader Lou Greenwald
   21   to unveil our next round of commonsense bills that
   22   will close remaining loopholes, institute sensible
   23   regulations on ammunition sales, speed the
   24   development of smart gun technology, and combat gun
   25   violence in our communities, like Jersey City.
                                              Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 11 of 31 PageID: 1173
                                  Governor Signs Ghost Gun Bill                      10

   1          We have all shared the shock and despair
   2    of our fellow Americans following these mass
   3    shootings, whether it was in Parkland, in Annapolis,
   4    Pittsburgh, and now Thousand Oaks. But we've been
   5    spurred to act by the need to combat gun violence
   6    right here in our own communities, right here
   7    including in Trenton, which is why it's so important
   8    that the legislators who do such an extraordinary
   9    job are with us today.
   10         I will not let the next generation of New
   11   Jerseyans grow up in fear. I have no intention of
   12   letting up in the fight for commonsense gun safety,
   13   and I know the leaders up here with me and in the
   14   first row with me don't intend to let up. I know
   15   the grassroots advocates and activists, who have
   16   been so strong through this fight and who I'm
   17   honored to stand shoulder-to-shoulder with, don't
   18   either.
   19         I particularly want to acknowledge the
   20   efforts of the Giffords Law Center, which brought
   21   this issue to our attention and Every Town For Gun
   22   Safety and the Brady Campaign to Prevent Gun
   23   Violence, which helped us along the way.
   24         We must change the conversation and we
   25   will. We will not let the NRA and their small
                                            Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 12 of 31 PageID: 1174
                                    Governor Signs Ghost Gun Bill                    11

   1    fringe of extremists instill their guns-in-every-
   2    corner beliefs here in New Jersey. Together, we
   3    will win this battle. It may be one step at a time,
   4    one commonsense law at a time, but we will win it.
   5          Thank you all so much, again, for
   6    everything you do, particular our leaders here, our
   7    activists -- thank you for everything. It's now my
   8    honor to introduce the attorney general of the great
   9    state of New Jersey, Gurbir Grewal.
   10            ATTORNEY GENERAL GREWAL: Thank you,
   11   Governor, and good afternoon everyone.
   12         Here we are, yet again, gathering after
   13   another tragedy, another mass shooting, another law
   14   enforcement officer killed, another community in
   15   mourning, another list of lives lost and families
   16   shattered. Now, while we don't know the full story
   17   of what transpired in Thousand Oaks, California,
   18   last night, we know this: enough is enough.
   19         And so we gather this afternoon, committed
   20   as ever in our efforts to ensure public safety, to
   21   ensure law enforcement safety, to ensure lawful gun
   22   ownership, to combat the gun violence that plagues
   23   communities across our state, and importantly, to
   24   prevent the next Sandy Hook; the next Aurora,
   25   Colorado; the next Oak Creek; the next Las Vegas;
                                              Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 13 of 31 PageID: 1175
                                    Governor Signs Ghost Gun Bill                    12

   1    Parkland; Pittsburgh; and now Thousand Oaks. And
   2    today, we're doing that by closing dangerous
   3    loopholes in our existing laws -- loopholes that
   4    some companies and individuals have tried to
   5    exploit.
   6          This summer, for example, a Texan named
   7    Cody Wilson promised to publicly release computer
   8    files that would let anyone, even terrorists,
   9    felons, and domestic abusers, create firearms using
   10   a 3D printer. These guns would have no serial
   11   numbers, meaning that they would be untraceable,
   12   making it more difficult for our law enforcement
   13   officers to solve gun crimes. And because some of
   14   these weapons would be made entirely of plastic,
   15   they wouldn't necessarily activate metal detectors.
   16   That meant these weapons would be particularly
   17   appealing to anyone trying to access a secure
   18   facility, whether it was a courthouse, an airport,
   19   or a government building.
   20         And so back in July, we successfully
   21   challenged Cody Wilson in court. We obtained legal
   22   orders that temporarily halted the release of these
   23   codes. But his supporters are not relenting,
   24   they're still trying to release these codes online.
   25   And so it's clear that we need stronger tools to
                                              Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 14 of 31 PageID: 1176
                                    Governor Signs Ghost Gun Bill                    13

   1    stop them, tools like the -- excuse me -- tools like
   2    the legislation crafted by Senator Cryan and that
   3    Governor Murphy is signing today.
   4          But it's not just about printable guns.
   5    We have similar concerns about the so-called ghost
   6    gun industry. These folks know that they can't sell
   7    their weapons -- weapons like assault weapons --
   8    into New Jersey. So instead, they sell all the
   9    parts for these weapons and then provide a link to a
   10   video that shows you how to build them at home. So
   11   they essentially sell you weapons that you couldn't
   12   otherwise buy in the Garden State. And they sell
   13   you these weapons without conducting any background
   14   checks. And they sell you these weapons without
   15   serial numbers on them so we can't trace them or
   16   link them to their owners when they're found in
   17   connection with gun crimes.
   18         Their conduct poses a serious and
   19   immediate threat to the community and to our law
   20   enforcement officers. But they believe that they
   21   can do all of this with impunity because they're not
   22   technically selling fully assembled assault weapons.
   23   And so they incorrectly believe that our firearms
   24   laws don't apply to them.
   25         So earlier this year, we went after some
                                              Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 15 of 31 PageID: 1177
                                    Governor Signs Ghost Gun Bill                    14

   1    of the biggest players in this industry. We told
   2    them that they were wrong on the law. We told them
   3    that they were, in fact, breaking the law here in
   4    New Jersey by selling those weapons here. And we
   5    told them to stop. And some of them complied. But
   6    others did not, and so those investigations are
   7    ongoing at this time.
   8          But in both of those cases, bad actors
   9    were trying to take advantage of loopholes because
   10   no law squarely addressed printable guns or ghost
   11   guns. So we had to rely on other laws, like our
   12   public nuisance law or our assault weapons law, to
   13   fight back. Now, don't get me wrong: Those laws
   14   are important and they're great tools and they
   15   helped us stop the spread of these dangerous,
   16   untraceable weapons, but a law right on point
   17   strengthens law enforcement's hand even more.
   18         And so today, there is no question that
   19   printable guns and ghost guns are deadly and selling
   20   them in New Jersey is illegal. And that's why I'm
   21   so proud to support Governor Murphy's efforts and
   22   the legislature's efforts to close those loopholes,
   23   to stop the next Cody Wilson, to fight the ghost gun
   24   industry, and to regulate the next dangerous gun
   25   models before they spread into our communities.
                                              Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 16 of 31 PageID: 1178
                                     Governor Signs Ghost Gun Bill                   15

   1          And here's my message today to anyone who
   2    is contemplating making a printable gun or to the
   3    next ghost gun company trying to sell their
   4    dangerous weapons into New Jersey: Your products
   5    are unlawful and if you break our laws we will come
   6    after you. And to anyone else who thinks of trying
   7    to find other loopholes in our laws, especially to
   8    sell dangerous firearms, we're just as committed to
   9    stopping each of you. The safety of our residents,
   10   the safety of our law enforcement officers demands
   11   nothing less.
   12         Thank you.
   13             GOVERNOR MURPHY: Well said, man.
   14   Well said. Well said and thank you, General, for
   15   your leadership on this and so many other matters.
   16         I -- I can't say enough good things about
   17   the leadership and the public service of Senator Joe
   18   Cryan, a guy who's got courage, who's willing to
   19   stand up and speak truth to power, will occasionally
   20   give me a -- a shot upside the head to make sure I
   21   got my head screwed on straight, and I particularly
   22   can't thank him enough -- he has to get in line, by
   23   the way, to do that -- I -- I particularly can't
   24   thank him enough for his leadership on this
   25   incredibly important piece of legislation. Ladies
                                               Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 17 of 31 PageID: 1179
                                    Governor Signs Ghost Gun Bill                    16

   1    and gentleman, Senator Joe Cryan.
   2              SENATOR CRYAN: Thank you, Governor.
   3    Thank you. Thank you. Thank you. Thank you,
   4    Governor, and thanks for -- for the nice intro.
   5          I just want to begin by acknowledging John
   6    again. We had a chance to chat, the three -- the
   7    four of us, in the back. John's a -- John's got a
   8    remarkable story. Grew up Jersey City. His
   9    brother, who was in Squirrel Hill, goes to Carnegie-
   10   Mellon. John's twin, Anna, was accepted to all
   11   eight -- all nine Ivy League schools, eight Ivy --
   12             MR. RESIK: Eight.
   13             SENATOR CRYAN: -- all eight Ivy
   14   League schools. She chose Brown, for those of you
   15   that are counting. So John is the slouch in the
   16   family. He's -- he's in his freshman year in
   17   Princeton. So -- so John, thank you for being here.
   18             MR. RESIK: Thank you.
   19             SENATOR CRYAN: Governor, thank you
   20   for your leadership on this -- in this -- for this
   21   legislation and most importantly, thank you for
   22   signing it in just a moment or two.
   23             GOVERNOR MURPHY: Thank you.
   24             SENATOR CRYAN: And I want to thank
   25   some folks and the -- and then just tell you the
                                              Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 18 of 31 PageID: 1180
                                      Governor Signs Ghost Gun Bill                  17

   1    genesis as to how this bill came about, with the
   2    advocates and how we molded a bill that began in one
   3    area and became something much more important and
   4    much more -- much more greater for the sum of its
   5    parts.
   6             I want to thank two folks who moved it out
   7    of their houses -- Senate President Steve Sweeney
   8    and Assembly Speaker Coughlin, and I want to thank
   9    Kevin Drennan from the Majority Office and Skip
   10   Ciminio from the Assembly Majority Office for their
   11   leadership on this. We were able to get these bills
   12   on the same day coincided. I thank them very much
   13   for that, and I'd be remiss if I didn't thank my
   14   Chief of Staff who helped coordinate all this, and
   15   that's Jessica Cohen over there. I appreciate it,
   16   Jessica. Thank you.
   17            I have one other thank-you to say and --
   18   and General, I know that the big guys do all the
   19   work, but once in a while we let the others, right?
   20               ATTORNEY GENERAL GREWAL: Right.
   21               SENATOR CRYAN: And one of them is
   22   Steve Finkel from your office who did an amazing
   23   job. Stephan, thank you for your work here. We --
   24   we appreciate it.
   25            So the genesis of this bill was, as Phil
                                                Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 19 of 31 PageID: 1181
                                     Governor Signs Ghost Gun Bill                   18

   1    was nice enough to mention, I -- I used to have the
   2    privilege of being the Union County Sheriff. And
   3    one of my officers came into the office one day and
   4    sat down and said, "Look, you just got elected to
   5    the senate but you need to start thinking about
   6    this. There are people here that can buy guns off
   7    the internet and people we deal with that can buy
   8    untraceable weapons," 80/20s is what he specifically
   9    talked about.
   10         Then he sat down on the computer and in
   11   less than two minutes showed me how to buy an AR-15
   12   unassembled that I could have, literally at that
   13   moment, if I wanted to, with my credit card. I was
   14   flabbergasted, to tell you the truth. I knew that
   15   we had issues in the Sheriff's Office over a variety
   16   of things, but perhaps the most important or most
   17   difficult is when we dealt with untraceable weapons
   18   in our crime scene unit and how important it is that
   19   any sort of clue or ability to fingerprint or lift
   20   anything we can from a crime scene. Without the
   21   idea of a serial number was frightening to all.
   22         And if you wonder, when we talk about
   23   untraceable, you get that, right? That we don't
   24   have a serial number, we can't find out where it
   25   came from. Think about for a moment -- and the
                                               Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 20 of 31 PageID: 1182
                                    Governor Signs Ghost Gun Bill                    19

   1    general mentioned it -- for those of you that have
   2    walked through an airport scanner or any building
   3    where you felt safer because you were scanned,
   4    imagine the person behind you has a weapon that is
   5    untraceable to that. And that's what we're talking
   6    about here. This affects every individual in the
   7    State of New Jersey, if not the country. You know,
   8    it's an important piece of the puzzle that the
   9    governor has taken so much of leadership on with the
   10   general and gun safety here in New Jersey and
   11   throughout the nation. When you think about that
   12   and put it in context, we realize the importance of
   13   today.
   14            And with that in mind, we began with a
   15   bill that began with just 80/20s, internet sales.
   16   And thanks to the intervention of Bill Castner from
   17   the Governor's Office and others, we took a
   18   leadership role in amendment after amendment. This
   19   bill evolved, and which I think is -- is what makes
   20   legislation particularly -- particularly special.
   21   When you take an idea, you take the best ideas that
   22   you can, people willing to work with you, whether
   23   they're the leader of the state, the general of the
   24   state, or folks that come by in advocacy and say,
   25   "This is a better idea."
                                              Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 21 of 31 PageID: 1183
                                     Governor Signs Ghost Gun Bill                   20

   1          We could've had this bill done a couple
   2    months ago, but it wouldn't be the bill it is today.
   3    And for that, I say thank you to the advocates and a
   4    particular shout-out to Bill Castner for your work.
   5    I appreciate it very much.
   6          I finally want to say this: If you don't
   7    know what a 3D printer is, just google it and take a
   8    look. You're not talking about buying a cartridge
   9    down at Staples. And if you watch it and actually
   10   watch videos of how one of these things can actually
   11   be made, what Cody Wilson wants for New Jersey and
   12   for this country -- which is stunning to me -- it is
   13   frightening to watch, and it is alarming to
   14   appreciate that people believe that somehow this is
   15   a free right in America to have an untraceable,
   16   undetectable weapon.
   17         And whether it's for John, his amazing
   18   sister and his amazing brother and their safety and
   19   their generation's safety, or whether it's for our
   20   safety or your mom's and your dad's safety -- it's
   21   for everyone that, today, we sign this bill and,
   22   today, we make New Jersey a little bit safer. So I
   23   thank you very much. Thank you.
   24             GOVERNOR MURPHY: Well said, Senator.
   25   Thank you, Joe, for that. I'll take a couple of
                                               Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 22 of 31 PageID: 1184
                                    Governor Signs Ghost Gun Bill                    21

   1    questions before we sign this one on the dotted
   2    line. Please, Nick.
   3              AUDIENCE: I -- I believe the
   4    attorney general's cease and desist letter earlier
   5    this summer actually said that untraceable assault
   6    weapons were already illegal, and it's already
   7    illegal to possess it, so how does this law strike
   8    the matter of obtaining (inaudible)?
   9              ATTORNEY GENERAL GREWAL: Sure. As I
   10   mentioned in my remarks, we were using the assault
   11   weapon law to target those ghost gun manufacturers
   12   because we didn't have a law directly on point
   13   outlawing ghost guns, as this law does, that the
   14   buying of these parts of these partially completed
   15   guns is unlawful, so we were using another tool that
   16   we had. Now we have a tool directly on point to go
   17   after future manufacturers or people who are still
   18   persisting in marketing these products into New
   19   Jersey.
   20             AUDIENCE: Did you name those
   21   manufacturers (inaudible)?
   22             ATTORNEY GENERAL GREWAL: So the --
   23   we sent, I -- I believe about seven or eight cease
   24   and desist letters this -- earlier this summer. I'm
   25   not going to name them because like I mentioned in
                                              Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 23 of 31 PageID: 1185
                                    Governor Signs Ghost Gun Bill                    22

   1    my remarks, some had complied, others have not. I
   2    don't want to flag the particular companies who
   3    we're still investigating at this point, by naming
   4    them.
   5              GOVERNOR MURPHY: I think the point
   6    you make is a good one. You could've cobbled this
   7    together, but this, thanks to Joe's leadership and
   8    the other sponsors, this is a -- a -- a precision
   9    shot into this type of gun and that's what makes it
   10   important. Please.
   11             AUDIENCE: Governor, a question on
   12   another topic. Do you want me to wait?
   13             GOVERNOR MURPHY: You're kidding?
   14   Any other -- I'll come back to you. Any other gun
   15   safety questions? Anybody? Please.
   16             AUDIENCE: Senate President Steve
   17   Sweeney was with the Association of CPAs this
   18   morning. He was talking about a couple of different
   19   things, including --
   20             GOVERNOR MURPHY: The Association of
   21   CPAs? Okay.
   22             AUDIENCE: CPAs. And he was
   23   discussing what was going on with the marijuana
   24   legislation and why it hasn't gone through yet, and
   25   one of the things he's talked about was the fact
                                              Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 24 of 31 PageID: 1186
                                    Governor Signs Ghost Gun Bill                    23

   1    that there is differing opinions about how much tax
   2    should be charged for recreational marijuana. He
   3    said he wouldn't go higher than 12 percent. I was
   4    wondering, Governor, obviously, you have a lot of
   5    input into this as it's moving forward. What's your
   6    feeling about this? Is there any agreement on the
   7    horizon? What kind of -- should the towns get a cut
   8    and piece of the action, in terms of the tax and
   9    where are we right now?
   10             GOVERNOR MURPHY: So, I -- I won't
   11   get into the specifics of it because I would not
   12   normally do that with a piece of legislation that's
   13   evolving, and I've not married myself to a
   14   particular tax rate. The -- the key, I think, is
   15   just as in sports betting, which by the way, is
   16   booming and may it continue to do so, even when the
   17   NFL is not in season -- you want to have a rate to
   18   the consumer that allows you to eliminate, as best
   19   you can, the black market. And that's the key here.
   20         So I'm not sure I -- I -- I'm not sure
   21   where the senate president gets that particular
   22   number. I don't begrudge him that, by the way, I
   23   just have not married myself to a number. I'm going
   24   to defer to experts on this who have looked at how
   25   -- how it's evolved in other states, in particular
                                              Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 25 of 31 PageID: 1187
                                 Governor Signs Ghost Gun Bill                       24

    1     where the -- as -- as I've said many times and I
    2     don't use marijuana -- I'm sure as heck glad we're
    3     not state number one.              I want to do it; I want to do
    4     it for the social justice reasons, but I want to do
    5     it right.
    6                          AUDIENCE:          Could I just follow, sir?
    7                          GOVERNOR MURPHY:                  Real quick, yeah.
    8                          AUDIENCE:          With -- with regard to the
    9     black market, he expressed the same concerns you're
   10     talking about.
   11                          GOVERNOR MURPHY:                  Yep.
   12                          AUDIENCE:          That you don't want to
   13     push people that way.              In your mind, is there any
   14     kind of a figure where that would happen or --
   15                          GOVERNOR MURPHY:                  I -- I don't have
   16     a --
   17                          AUDIENCE:          -- (inaudible) make sure
   18     that --
   19                          GOVERNOR MURPHY:                  -- don't have a
   20     specific number for you, but I share the same
   21     passion that you want to -- it -- it's best -- you
   22     know, why are we doing this?                    We're doing this
   23     because we have the widest white/non-white gap of
   24     persons incarcerated in America.                       It's not the only
   25     reason but a big reason is low-end drug crime.                       So
                                           Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 26 of 31 PageID: 1188
                                    Governor Signs Ghost Gun Bill                    25

   1    let's start with that and we -- by the way we've got
   2    to have -- and I think we all agree on this -- we've
   3    got to have a lookback provision that mirrors what
   4    -- what it is that we're ultimately going to
   5    legalize.
   6          Secondly, we want to take the business out
   7    of the hands of the bad guys. Thirdly, we want to
   8    protect our kids. We want to regulate it, and
   9    lastly, if we can make a few bucks on it, I'm --
   10   count me -- count me in for that.
   11         David?
   12               AUDIENCE: Governor, the Special
   13   Committee on Investigations held their first meeting
   14   today. There has been some concern expressed by
   15   some in your administration and others -- concern
   16   about this becoming an unwieldy process and the
   17   committee looking into areas that are not
   18   necessarily part of their initial charge. Are you
   19   concerned that this could turn into some fishing
   20   expedition?
   21               GOVERNOR MURPHY: You know, I'm --
   22   I'm -- I'm -- I'm in the same place I've been --
   23   Gurbir and I were in the Blue Mass, I think, when
   24   they met this morning, so I haven't -- I haven't
   25   really taken any time to see what -- what the
                                              Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 27 of 31 PageID: 1189
                                    Governor Signs Ghost Gun Bill                    26

   1    proceedings looked like. I respect the processes
   2    that we've put in place. One is with a former
   3    member of the supreme court, former chief counsel,
   4    former chief of staff who's doing an investigation,
   5    figuring out how the heck this happened.
   6          Secondly, inside of government process led
   7    by Mampta Patel (phonetic) to look at. You know, we
   8    think we've got good laws and policies around EEO
   9    and other matters, but, you know what, we can be
   10   better. We know and we must be better. So, she's
   11   leading a process on that respect and the attorney
   12   general is leading the more holistic process. At
   13   the end of the day, the one that's probably going to
   14   have the most impact on a going-forward basis,
   15   particular for survivors, and that is how can New
   16   Jersey be the best in class in our entire country if
   17   something like this awful happens to somebody.
   18         So I respect those processes. I have no
   19   reason not to respect the legislative process. I
   20   think the -- the guidelines the -- this sort of the
   21   benchmarks for all of us to keep in mind are: One,
   22   is we stand with survivors. Two, we can't let
   23   politics get into this at all. This has got to be
   24   calling balls and strikes. And thirdly, it's got to
   25   be a whole of government. We got to -- all of us,
                                              Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 28 of 31 PageID: 1190
                                    Governor Signs Ghost Gun Bill                    27

   1    as I said a couple weeks ago -- we're looking in the
   2    mirror and it, at times, that can be very
   3    uncomfortable. And I just want to make sure that
   4    we're all going to look in the mirror together.
   5          Please. Maybe one more.
   6              AUDIENCE: Yes. And in regards to
   7    last night's shooting, how will, you know, how will
   8    (inaudible) be address PTSD, you know, mental
   9    illness or (inaudible)?
   10             GOVERNOR MURPHY: Yeah, I'm not --
   11   I'm not familiar with the details and as to whether
   12   or not that was a causal factor but I will say this:
   13   One of the things that I'm proud we've done -- away
   14   from -- so let -- let me just stipulate. We want to
   15   be the number one state in the nation as it relates
   16   to commonsense gun safety laws. And we think
   17   there's no reason we -- we can't be that and still
   18   respect the Second Amendment. So I find those
   19   arguments to be completely unpersuasive and
   20   obviously, we're going to sign, in a minute, another
   21   piece toward that end.
   22         I'm very proud that we, very early on in
   23   our administration, opened up the medical marijuana
   24   regime. And I hope through legislation we could
   25   continue to open it up. And you're already seeing
                                              Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 29 of 31 PageID: 1191
                                 Governor Signs Ghost Gun Bill                       28

    1     thousands of more people qualified, the stigma
    2     associated with physicians reducing, and PTSD is one
    3     of the -- one of the list of maladies that is on
    4     there and that's a big deal.                    We -- as soon as I --
    5     almost as soon as we had signed that executive
    6     order, a guy walked up to me in a diner in East
    7     Newark and said, "You've just changed my life."                       So
    8     I think it's -- a lot of the things that New Jersey
    9     does well but we all need to, again, continue to
   10     look in the mirror and ask ourselves, "How can we
   11     even be better?" particularly with our veterans.
   12                   You know, we just continue to, as a
   13     country, and I -- I think we do a good job, but we
   14     must do a much better job in our state with veterans
   15     as it relates to mental health, healthcare
   16     generally, jobs, housing and homelessness.                    Again,
   17     relative to other states, I'm proud of where we are
   18     but we're not where we need to be.
   19                   I think with that, we're going to turn to
   20     the table, invite our distinguished guests in the
   21     front row to come on up and join us, and let's sign
   22     this.     Thank you-all.
   23                   Give you the money shot here.               I've got my
   24     glasses.
   25                   Okay.
                                           Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 30 of 31 PageID: 1192
                                 Governor Signs Ghost Gun Bill                        29

    1                   Pen number one is the one and only, John
    2     Resik.     Come on, man.
    3                   Attorney General Gurbir Grewal.                   Thanks,
    4     man.    Bless you.
    5                   Senator Joe Cryan.                God bless you, Joe.
    6     (Inaudible.)
    7                   The Senator Shirley Turner from the house.
    8                   Assemblywoman Verlina Reynolds-Jackson.
    9     Verlina, where are you?
   10                   Assemblyman Anthony Verelli.                   (Inaudible.)
   11                   And last but not least, County Executive
   12     (inaudible) Brian Hughes.
   13                          MR. HUGHES:            Anything you want to
   14     call me, Joe.
   15                          GOVERNOR MURPHY:                  Love you, buddy.
   16     Congratulations.
   17                   This is now effective -- by the way, this
   18     law is effective immediately.                    It's the law of the
   19     land.     Only I'm a man who (inaudible).                    Thank you
   20     all, so much, for coming up.
   21                          (End of Proceedings.)
   22

   23

   24

   25

                                           Lexitas
Case 3:19-cv-04753-AET-TJB Document 18-6 Filed 02/20/19 Page 31 of 31 PageID: 1193
                                 Governor Signs Ghost Gun Bill                       30

    1                                CERTIFICATION
    2                    TO THE AUDIO TRANSCRIPTION OF
    3                             RECORDED AUDIO OF
    4                       GOVERNOR SIGNS GHOST BILL
    5

    6                          I, DONNETTE COWGILL, do hereby
    7     certify that I have listened to and transcribed the
    8     above-referenced audio to the best of my ability.
    9                          I FURTHER CERTIFY that the foregoing
   10     pages comprise a true and correct computer
   11     transcription by me of said audio.
   12                          Subscribed and sworn to by me on this
   13     the 8th day of November, 2018.
   14

   15

   16

   17                                                     ______________________
   18                                                     Donnette Cowgill
   19

   20

   21

   22     Lexitas – Firm Registration No. 95
   23     13101 Northwest Freeway, Suite 210
   24     Houston, TX 77040
   25     (281) 469-5580
                                           Lexitas
